[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: DEFENDANT'S MOTION TO MODIFY VISITATION DATEDDECEMBER 5, 1997
The order entered on October 9, 1997, is vacated and the following order is substituted therefor.
1. The defendant mother shall have visitation with the minor child on Saturday from noon to 6 p.m. and Sunday from 9 a.m. to 6 p.m. at 16A Fairfield Avenue, Danbury, Connecticut. In the event the defendant mother is not home by 1 p.m. on Saturday or 10 a.m. on Sunday, the visitation shall be considered cancelled for that Saturday or Sunday in question.
2. The defendant mother shall also have visitation on Monday, Tuesday and Thursday from 5:15 p.m. to 7:30 p.m. at 16A Fairfield Avenue, Danbury, Connecticut. In the event the defendant mother is not home by 6:15 p.m., the visitation shall be cancelled for that Monday, Tuesday or Thursday.
3. The plaintiff or anyone else who he may designate, other than for the intervening party, shall be responsible for bringing the child to the defendant's residence at the start of visitation and for picking the child up at the end of visitation.
4. Neither the defendant or anyone else who may be present during visitation shall have the right to enter the defendant's CT Page 13408 residence during the time visitation is taking place.
5. The plaintiff and anyone else who he may designate other than for the intervening party, shall have the right to remain on the surrounding premises during the time visitation takes place. The plaintiff is not required to remain on the surrounding premises during the time visitation takes place or to have anyone else remain during the time visitation takes place unless he elects to do so. In the event the plaintiff elects to remain or elects to have anyone else remain in addition to himself or in lieu of himself during the time visitation takes place, then the defendant is not to leave the property upon which her residence is situated with the minor child unless she is accompanied by the defendant and/or any other one person that the plaintiff may elect, other than for the intervening party.
6. In the event the plaintiff elects to have anyone with him during the time the child is with the defendant, then the cost of that person shall be at the sole expense of the plaintiff.
7. The defendant shall have visitation with the child on November 27, 1997 and December 25, 1997, from 9 a.m. to 6 p.m. at her current residence. In the event the defendant mother is not home by 10 a.m., the visitation shall be cancelled for December 25, 1997.
8. Neither of the parties to this action may remove the child from the continental United States.
9. Neither of the parties to this action may remove the child from the state of Connecticut.
10. Neither the plaintiff or the defendant shall ingest any alcohol beverages at any time within twenty-four hours prior to that party's visitation with the child.
11. When visitation with the defendant mother is over, the child shall be dressed in the clothes in which he arrived at the commencement of visitation.
12. The defendant shall be present with the minor child at any time that the minor child leaves her residence during her visitation hours.
13. The defendant shall have the right to determine which CT Page 13409 vehicle is used when the defendant and the minor child leave her residence during visitation.
14. At all times that the defendant does not have visitation rights with the minor child, the plaintiff has such visitation rights. It is the intent that this order be a shared residence order.
15. The defendant may leave her home with the child in the presence of the plaintiff and any other one person that the plaintiff may elect other than for the intervening party. She is limited to errands that concern the minor child. She may not take the minor child to anyone else's home during her visitation hours.
Axelrod, J.